     Case 1:19-cv-01709-DAD-SKO Document 19 Filed 10/15/20 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    LARRY WILLIAM CORTINAS,                        Case No. 1:19-cv-01709-SKO (PC)

12                        Plaintiff,                 FINDINGS AND RECOMMENDATIONS
                                                     TO DISMISS ACTION FOR FAILURE TO
13           v.                                      STATE A CLAIM
14    S. GATES, et al.,                              21-DAY DEADLINE
15                        Defendants.
                                                     Clerk of the Court to Assign District Judge
16

17          Plaintiff Larry William Cortinas alleges the defendants were deliberately indifferent to his

18   serious medical needs. (Doc. 17.) The Court finds that Plaintiff’s second amended complaint fails

19   to state a claim on which relief can be granted. Given that Plaintiff has received two opportunities

20   to amend his complaint (see Docs. 12, 14), the Court finds that further amendment would be

21   futile. See Akhtar v. Mesa, 698 F.3d 1202, 1212-13 (9th Cir. 2012). Accordingly, the Court

22   recommends that this action be dismissed.

23   I.     SCREENING REQUIREMENT

24          The Court is required to screen complaints brought by prisoners seeking relief against a

25   governmental entity or an officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).

26   The Court must dismiss a complaint or portion thereof if the complaint is frivolous or malicious,

27   fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

28   immune from such relief. 28 U.S.C. § 1915A(b). The Court should dismiss a complaint if it lacks
     Case 1:19-cv-01709-DAD-SKO Document 19 Filed 10/15/20 Page 2 of 6


 1   a cognizable legal theory or fails to allege sufficient facts to support a cognizable legal theory.

 2   See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

 3   II.     PLEADING REQUIREMENTS

 4           A. Federal Rule of Civil Procedure 8(a)

 5           “Rule 8(a)’s simplified pleading standard applies to all civil actions, with limited

 6   exceptions.” Swierkiewicz v. Sorema N. A., 534 U.S. 506, 513 (2002). A complaint must contain

 7   “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

 8   Civ. Pro. 8(a)(2). “Such a statement must simply give the defendant fair notice of what the

 9   plaintiff's claim is and the grounds upon which it rests.” Swierkiewicz, 534 U.S. at 512 (internal
10   quotation marks and citation omitted).

11           Detailed factual allegations are not required, but “[t]hreadbare recitals of the elements of a

12   cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556

13   U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must

14   set forth “sufficient factual matter, accepted as true, to ‘state a claim that is plausible on its face.’”

15   Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). Factual allegations are accepted as

16   true, but legal conclusions are not. Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).

17           The Court construes pleadings of pro se prisoners liberally and affords them the benefit of

18   any doubt. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citation omitted). However, “the

19   liberal pleading standard … applies only to a plaintiff’s factual allegations,” not his legal theories.
20   Neitze v. Williams, 490 U.S. 319, 330 n.9 (1989). Furthermore, “a liberal interpretation of a civil

21   rights complaint may not supply essential elements of the claim that were not initially pled,”

22   Bruns v. Nat'l Credit Union Admin., 122 F.3d 1251, 1257 (9th Cir. 1997) (internal quotation

23   marks and citation omitted), and courts “are not required to indulge unwarranted inferences.” Doe

24   I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and

25   citation omitted). The “sheer possibility that a defendant has acted unlawfully” is not sufficient to

26   state a cognizable claim, and “facts that are merely consistent with a defendant’s liability” fall
27   short. Iqbal, 556 U.S. at 678 (internal quotation marks and citation omitted).

28   ///

                                                          2
     Case 1:19-cv-01709-DAD-SKO Document 19 Filed 10/15/20 Page 3 of 6


 1          B. Linkage and Causation

 2          Section 1983 provides a cause of action for the violation of constitutional or other federal

 3   rights by persons acting under color of state law. See 42 U.S.C. § 1983. To state a claim under

 4   section 1983, a plaintiff must show a causal connection or link between the actions of the

 5   defendants and the deprivation alleged to have been suffered by the plaintiff. See Rizzo v. Goode,

 6   423 U.S. 362, 373-75 (1976). The Ninth Circuit has held that “[a] person ‘subjects’ another to the

 7   deprivation of a constitutional right, within the meaning of section 1983, if he does an affirmative

 8   act, participates in another’s affirmative acts, or omits to perform an act which he is legally

 9   required to do that causes the deprivation of which complaint is made.” Johnson v. Duffy, 588
10   F.2d 740, 743 (9th Cir. 1978) (citation omitted).

11   III.   DISCUSSION

12          A. Plaintiff’s Allegations

13          Plaintiff alleges he “filed numerous health care grievances between 2016 and 2019.”

14   (Doc. 17 at 4.) According to Plaintiff, in processing these grievances, healthcare appeals directors

15   Gates and Lewis “reviewed Plaintiff’s medical file at least 50 times.” (Id. at 3-4) Plaintiff’s

16   grievances stemmed from his disagreement with his physicians’ treatment of his spinal injuries

17   and associated chronic pain. (See id. at 4-5.) Plaintiff alleges that, at times, physicians would

18   prescribe methadone for his pain; and, at other times, without any improvement in his condition,

19   physicians would halt his pain medication without providing alternative treatment. (Id. at 5.)
20   Plaintiff alleges that Gates and Lewis never conducted an interview in response to his grievances

21   and “would just go with whatever the institution did.” (Id.) Plaintiff states that he also wrote

22   letters to the defendants asking why “pain specialist recommendations were not being followed.”

23   (Id. at 6.) He alleges that the defendants “have the authority and duty to correct medical

24   problems,” but failed to do so. (Id.)

25          B. Claims for Relief

26          “Prison officials violate the Eighth Amendment if they are ‘deliberate[ly] indifferen[t] to
27   [a prisoner’s] serious medical needs.’” Peralta v. Dillard, 744 F.3d 1076, 1081 (9th Cir. 2014)

28   (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). “This is true whether the indifference is

                                                         3
     Case 1:19-cv-01709-DAD-SKO Document 19 Filed 10/15/20 Page 4 of 6


 1   manifested by prison doctors in their response to the prisoner’s needs or by prison guards in

 2   intentionally denying or delaying access to medical care….” Estelle, 429 U.S. at 104-05. “A

 3   medical need is serious if failure to treat it will result in significant injury or the unnecessary and

 4   wanton infliction of pain.” Peralta, 744 F.3d at 1081 (internal quotation marks and citations

 5   omitted). “A prison official is deliberately indifferent to that need if he ‘knows of and disregards

 6   an excessive risk to inmate health.’” Id. at 1082 (quoting Farmer v. Brennan, 511 U.S. 825, 837

 7   (1994)).

 8           The test for deliberate indifference to medical need is thus two-pronged and has objective

 9   and subjective components. See Wilhelm v. Rotman, 680 F.3d 1113, 1122 (9th Cir. 2012). To
10   establish such a claim, a prisoner must first “show a serious medical need by demonstrating that

11   failure to treat [the] prisoner’s condition could result in further significant injury or the

12   unnecessary and wanton infliction of pain. Second, the plaintiff must show the defendants’

13   response to the need was deliberately indifferent.” Id. (internal quotation marks and citation

14   omitted).

15           As to the first, objective prong, “[i]ndications that a plaintiff has a serious medical need

16   include ‘[t]he existence of an injury that a reasonable doctor or patient would find important and

17   worthy of comment or treatment; the presence of a medical condition that significantly affects an

18   individual's daily activities; or the existence of chronic and substantial pain.’” Colwell v.

19   Bannister, 763 F.3d 1060, 1066 (9th Cir. 2014) (citation omitted).
20           As to the second, subjective prong, deliberate indifference “describes a state of mind more

21   blameworthy than negligence” and “requires more than ordinary lack of due care for the

22   prisoner’s interests or safety.” Farmer v. Brennan, 511 U.S. 825, 835 (1994) (internal quotation

23   marks and citation omitted). Deliberate indifference exists where a prison official “knows that

24   [an] inmate[] face[s] a substantial risk of serious harm and disregards that risk by failing to take

25   reasonable measures to abate it.” Id. at 847. In medical cases, this requires showing, “(a) a

26   purposeful act or failure to respond to a prisoner’s pain or possible medical need and (b) harm
27   caused by the indifference.” Wilhelm, 680 F.3d at 1122 (citation omitted). “A prisoner need not

28   show his harm was substantial; however, such would provide additional support for the inmate’s

                                                          4
     Case 1:19-cv-01709-DAD-SKO Document 19 Filed 10/15/20 Page 5 of 6


 1   claim that the defendant was deliberately indifferent to his needs.” Jett v. Penner, 439 F.3d 1091,

 2   1096 (9th Cir. 2006) (citation omitted).

 3          “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d 1051, 1060

 4   (9th Cir. 2004). “Under this standard, the prison official must not only ‘be aware of facts from

 5   which the inference could be drawn that a substantial risk of serious harm exists,’ but [he] ‘must

 6   also draw the inference.’” Id. at 1057 (quoting Farmer, 511 U.S. at 837). “If a [prison official]

 7   should have been aware of the risk, but was not, then the [official] has not violated the Eighth

 8   Amendment, no matter how severe the risk.’” Id. (internal quotation marks and citation omitted).

 9          Plaintiff alleges that he suffers from significant and chronic pain due to spinal injuries,
10   which limits his daily activities. (Doc. 17 at 4-6.) These allegations satisfy the first, objective

11   prong of an Eighth Amendment claim. See Colwell, 763 F.3d at 1066.

12          Plaintiff’s allegations, however, do not satisfy the second, subjective prong. The

13   allegations fail to show that Gates or Lewis purposefully failed to respond to Plaintiff’s pain or

14   medical needs. See Wilhelm, 680 F.3d at 1122. The fact that Plaintiff filed numerous

15   administrative grievances, and that Defendants denied those grievances, is insufficient to show

16   that Defendants “drew the inference” that he was at a substantial risk of serious harm and failed to

17   take reasonable measures to abate it. See Farmer, 511 U.S. at 847; Toguchi, 391 F.3d at 1057.

18          Moreover, Plaintiff does not show that Gates’ or Lewis’ actions or inactions caused the

19   harm or deprivation of which he complains. See Johnson, 588 F.2d at 743; Wilhelm, 680 F.3d at
20   1122. Plaintiff’s claims are based solely on the defendants’ denials of his administrative appeals

21   and failure to conduct an interview of Plaintiff in response to those appeals. (See Doc. 17 at 4-6.)

22   Inmates, however, “lack a … constitutional entitlement to … specific prison grievance

23   procedure[s].” Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (citation omitted). Plaintiff’s

24   allegations regarding the processing of his appeals thus fail to establish a cognizable claim under

25   the Eighth Amendment.

26   IV.    CONCLUSION AND ORDER
27          For the reasons set forth above, Plaintiff’s second amended complaint (Doc. 17) fails to

28   state a claim on which relief can be granted. Given Plaintiff’s two prior opportunities to amend,

                                                         5
     Case 1:19-cv-01709-DAD-SKO Document 19 Filed 10/15/20 Page 6 of 6


 1   the Court finds that further amendment would be futile. See Akhtar v. Mesa, 698 F.3d 1202, 1212-

 2   13 (9th Cir. 2012). Accordingly, the Court RECOMMENDS that this action be dismissed for

 3   failure to state a claim. The Court DIRECTS the Clerk of the Court to assign a district judge to

 4   this action.

 5            These Findings and Recommendations will be submitted to the United States District

 6   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 21 days

 7   of the date of service of these Findings and Recommendations, Plaintiff may file written

 8   objections with the Court. The document should be captioned, “Objections to Magistrate Judge’s

 9   Findings and Recommendations.” Plaintiff’s failure to file objections within the specified time
10   may result in waiver of his rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.

11   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

12
     IT IS SO ORDERED.
13

14   Dated:     October 15, 2020                                 /s/   Sheila K. Oberto            .
                                                       UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      6
